NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 5 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED BROTHERHOOD OF                           No.    19-55985
CARPENTERS,
                                                D.C. No.
                Plaintiff-Appellee,             2:17-cv-06582 DSF (MRWx)

 v.
                                                MEMORANDUM*
DANIEL O’DONNELL,

                Defendant-Appellant.

                     Appeal from the United District Court
                       for the Central District of California
                  Hon. Dale S. Fischer, District Judge, Presiding

                          Submitted November 18, 2020**
                              Pasadena, California

Before: RAWLINSON and HUNSAKER, Circuit Judges, and ENGLAND,***
Senior District Judge.

      Defendant-Appellant Daniel O’Donnell appeals from the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Morrison C. England, Jr., United States Senior District
Judge for the Eastern District of California, sitting by designation.
determination that his due process rights under the Labor-Management Reporting

and Disclosure Act of 1959, 29 U.S.C. § 401, et seq., (“LMRDA”) were not

violated when he was terminated from his appointed position as a union business

representative for Plaintiff-Appellee United Brotherhood of Carpenters (“UBC”)

after serving as a juror on a three-member UBC internal trial committee.1

O’Donnell also contends that the UBC Constitution’s prohibition against “causing

dissension” was an unreasonable restriction on speech in the first place and

therefore violated the LMRDA on that basis alone. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      As an appointed union officer, O’Donnell is not protected under the

LMRDA for the loss of his position with the union. See USW Local 12-359 v.

USW Int’l (Steel Workers), 728 F.3d 1107, 1116 (9th Cir. 2013). Nor can

O’Donnell seek redress on grounds that his termination could have a “chilling

effect on other union members.” The LMRDA confers standing to “bring a civil

action in a district court” only on a “person whose rights secured by the provisions

of [the LMRDA] have been infringed by any violation” thereof. 29 U.S.C. § 412.

The LMRDA consequently confers no standing to sue based on the rights of



      1
        O’Donnell disagreed with the trial committee’s majority decision that Phil
Limon, the union member being prosecuted, had “caused dissension” within the
union. Limon’s related appeal, Southwest Regional Council of Carpenters, et al. v.
Phil Limon, Case No. 19-56047, is being adjudicated concurrently with this matter.

                                         2
others.

      O’Donnell’s contention that he was terminated because of his “not guilty”

vote is also unsupported by the record. Ample undisputed evidence supports the

district court’s findings that O’Donnell acted improperly in the course of the

disciplinary proceedings independently of how he cast his vote.

      Nor is O’Donnell’s challenge to the UBC’s constitutional prohibition against

“causing dissension” persuasive. The LMRDA “offers a considerably narrower

protection to speech than does the First Amendment.” Massey v. Inland Boatmen’s

Union of Pac., 886 F.2d 1188, 1190 (9th Cir. 1989). Member “speech can be

impaired by union rules if they are reasonable,” id., and rules prohibiting

dissension are reasonable in the union context. See, e.g., Ferguson v. Int’l Ass’n of

Bridge, Structural & Ornamental Iron Workers, 854 F.2d 1169, 1171, 1174 (9th

Cir. 1988).

      AFFIRMED.




                                          3